Citation Nr: 0808091	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  01-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to April 
1969.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board previously remanded this 
case in October 2003.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

While this case has been the prior subject of Board 
development, as well as a prior October 2003 Board remand, 
further development remains in order.  

First, in VA medical records added to the claims folder since 
the October 2003 remand it is apparent that the appellant has 
been granted Social Security disability benefits, in part, 
due to post traumatic stress disorder.  There is no evidence 
that an attempt has been made to secure those records.  
Hence, further development is required.

Second, while development has revealed that the appellant is 
not entitled to the Combat Action Ribbon, the development 
undertaken to verify the veteran's specifically stressors has 
been insufficient.  In this regard, there does not appear to 
be a complete attempt to verify the appellant's exposure to 
civilian casualties in February 1966 when he reportedly 
witnessed the death of a female civilian by a member of his 
unit while driving a heavy truck in a military convoy on 
Highway 1 near Chu Lai.  Further, there appears to have been 
an incomplete attempt to verify the appellant's exposure to 
civilian casualties while convoying from Chu Lai to Da Nang 
along Highway 1, while a member of the Second Light Anti-
Aircraft Missile Battalion in 1966.  These casualties were 
purportedly the result of a Vietnamese civilian bus striking 
a land mine.  Finally, there appears to have been no attempt 
to verify the claim that the veteran and his unit, Service 
Company, Headquarters Battalion, Third Marine Division were 
exposed to mortar and rocket fire in February 1968 during the 
TET Offensive.  

The Board acknowledges the fact the first two stressors cited 
above may be difficult to verify.  Significantly, however, 
denying service connection for post traumatic stress disorder 
solely because of an unconfirmed stressor is improper unless 
the appropriate records custodian, such as the Commandant of 
the Marine Corps, has confirmed that the claimed stressor 
cannot be corroborated or the veteran has failed to provide 
the basic information required to conduct research, and the 
RO's "JSRRC coordinator" has taken the actions described in 
M21-1MR, Part IV, Subpart ii.1.D.16.  See M21-1MR, Part IV, 
Subpart ii.1.D.15.l.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all documents 
pertaining to the veteran's receipt of 
disability benefits from the Social 
Security Administration, and associate 
these documents with the claims file.  
These records should include copies of the 
decision on the claim for disability 
benefits, as well as any medical records 
used to make the determination of 
entitlement to such benefits.

2.	This remand and copies of the veteran's 
service personnel records including DD 
Form 214 should be sent to the Commandant 
of the Marine Corps, Headquarters, 
Personnel Management Support Branch (Code 
MSB-10), Quantico, Virginia 22134; or, if 
otherwise indicated, to the Marine Corps 
Historical Center, Archives Section, Unit 
Diaries, Washington Navy Yard, 1254 
Charles Morris Street, S.E., Washington, 
D.C. 20734.  Those offices are requested 
to attempt to provide any additional 
information which would corroborate any of 
the veteran's claimed stressors during 
service in Vietnam.  If measures at 
continued corroboration of the identified 
stressors are unsuccessful the RO must 
prepare a formal written unavailability 
memorandum for addition to the claims 
file.

3.	If and only if, an in-service stressor 
is independently verified, then the RO 
should schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any current PTSD. 
 The claims folder must be made available 
to the examiner for review.  The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report.  If PTSD is diagnosed, 
the examiner should specify which 
independently verified stressor was used 
as a basis for the diagnosis, and the 
evidence which independently verifies the 
claimed stressor.  The examiner should 
then opine whether it is at least as 
likely as not that PTSD had its onset 
during the veteran's active service.

4.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.   The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for PTSD.  If the benefit is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

